Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings of Figure 3 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: block 309 as described in paragraph [0042] of the corresponding US. Pub. 20210352584.
Paragraph [0042] recites:
“Once the buffered traffic has been sent, the PS MP may indicate its completion of data transmission to the peer device at a block 309. In the context of IEEE 802.11s networks, block 309 may include sending one or more data frames having an End of Service Period (EOSP) bit set. FIG. 3 shows that, following block 309, operation may return to block 304”.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 23-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11019569 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

The following table is presented herein for comparing the claims.

 
Instant claims 23-58
Patented claims 1-36, US 11019569 B2
23. (New) A device comprising:
memory; and
circuitry coupled with the memory to demodulate a beacon frame from a peer mesh point (MP), the beacon frame comprising an awake window information element, the awake window information element to comprise an 







24. (New) The device of claim 23, further comprising a receiver portion coupled with the circuitry and coupled with an antenna to receive the beacon frame.
25. (New) The device of claim 24, the circuitry comprising a processor.

27. (New) The device of claim 23, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of another device.
28. (New) The device of claim 23, the identifier field to comprise an identifier value to indicate the awake window information element.
29. (New) The device of claim 23, the length field to comprise a length value to indicate a length for the awake window value.
30. (New) The device of claim 23, the circuitry to direct the device to enter an awake state when an awake window time period for the device is active.


32. (New) At least one non-transitory computer-readable storage medium comprising a set of instructions that, in response to being executed at a processor for a wireless communication device, cause the processor to:
demodulate a beacon frame from a peer mesh point (MP), the beacon frame comprising an awake window information element, the awake window information element to comprise an identifier field, a length field, and an awake window field, the awake window field comprising an awake window value to indicate a time duration of an awake window for the peer MP; and
determine how long the peer MP will remain awake after sending the beacon frame by determination of the time duration.








33. (New) The at least one non-transitory computer-readable storage medium of claim 32, wherein the instructions further cause the processor to receive the beacon frame via a receiver portion coupled with the processor and an antenna coupled with the receiver portion.
34. (New) The at least one non-transitory computer-readable storage medium of claim 33, wherein the instructions further cause the processor to generate symbols based on signals of the beacon frame received via the receiver portion.
35. (New) The at least one non-transitory computer-readable storage medium 
36. (New) The at least one non-transitory computer-readable storage medium of claim 32, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of another device.
37. (New) The at least one non-transitory computer-readable storage medium of claim 32, the identifier field to comprise an identifier value to indicate the awake window information element.
38. (New) The at least one non-transitory computer-readable storage medium of claim 32, the length field to comprise a length value to indicate a length for the awake window value.

40. (New) The at least one non-transitory computer-readable storage medium of claim 32, the beacon frame comprising a delivery traffic indication message (DTIM) beacon.
41. (New) A device comprising:
memory; and
circuitry coupled with the memory to determine how long a peer mesh point (MP)
will remain awake after sending a beacon frame by determination of a time duration and to generate the beacon frame comprising an awake window information element, the awake window information element to comprise an identifier field, a length field, and an awake window field, the awake window field 





42. (New) The device of claim 41, further comprising a transmitter portion coupled with the circuitry and coupled with an antenna to transmit the beacon frame.
43. (New) The device of claim 42, the circuitry comprising a processor.
44. (New) The device of claim 41, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of the device.
45. (New) The device of claim 41, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate 
46. (New) The device of claim 41, the identifier field to comprise an identifier value to indicate the awake window information element.
47. (New) The device of claim 41, the length field to comprise a length value to indicate a length for the awake window value.

48. (New) The device of claim 41, the circuitry to direct the device to enter a awake state when an awake window time period for the device is active.
49. (New) The device of claim 41, the beacon frame comprising a delivery traffic indication message (DTIM) beacon.
50. (New) At least one non-transitory computer-readable storage medium comprising a set of instructions that, in response to being executed at a processor for a wireless communication device, cause the processor to:

generate the beacon frame comprising an awake window information element, the awake window information element to comprise an identifier field, a length field, and an awake window field, the awake window field comprising an awake window value to indicate the time duration of an awake window for the peer MP.








51. (New) The at least one non-transitory computer-readable storage medium of claim 50, wherein the instructions further 
52. (New) The at least one non-transitory computer-readable storage medium of claim 51, wherein the instructions further cause the processor to generate signals based on symbols of the beacon frame to transmit via the transmitter portion.

53. (New) The at least one non-transitory computer-readable storage medium of claim 50, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of the wireless communication device.

54. (New) The at least one non-transitory computer-readable storage medium of claim 50, wherein the beacon frame further 

55. (New) The at least one non-transitory computer-readable storage medium of claim 50, the identifier field to comprise an identifier value to indicate the awake window information element.
56. (New) The at least one non-transitory computer-readable storage medium of claim 50, the length field to comprise a length value to indicate a length for the awake window value.
57. (New) The at least one non-transitory computer-readable storage medium of claim 50, the processor to direct the wireless communication device to enter the awake state when an awake window time period for the wireless communication device is active.



 memory;
 and circuitry coupled with the memory to demodulate a beacon frame from a peer mesh point (MP), the beacon frame comprising an awake window information element, the awake window information element to wherein the awake window information element is 4 octets long; the identifier field is 1 octet long; the length field is 1 octet long; and the awake window field is 2 octets long; the beacon frame to comprise a traffic indication map (TIM) element indicating whether the peer MP has buffered traffic for the device.
2. The device of claim 1, further comprising a receiver portion coupled with the circuitry and coupled with an antenna to receive the beacon frame.
3. The device of claim 2, the circuitry comprising a processor.

5. The device of claim 1, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of another device.
6. The device of claim 1, the identifier field to comprise an identifier value to indicate the awake window information element.

7. The device of claim 1, the length field to comprise a length value to indicate a length for the awake window value.
8. The device of claim 1, the circuitry to direct the device to enter an awake state when an awake window time period for the device is active.


10. At least one non-transitory computer-readable storage medium comprising a set of instructions that, in response to being executed at a processor for a wireless communication device, cause the processor to:       demodulate a beacon frame from a peer mesh point (MP), the beacon frame comprising an awake window information element, the awake window information element to comprise an identifier field, a length field, and an awake window field, the awake window field comprising an awake window value to indicate a time duration of an awake window for the peer MP; and determine how long the peer MP will remain awake after sending the beacon frame by determination of the time duration; wherein the awake window information element is 4 octets long; the identifier field is 1 octet long; the length field is 1 octet long; and the awake window field is 2 octets long; and the beacon frame comprises a traffic indication map (TIM) element indicating whether the peer MP has buffered traffic for the wireless communication device.

11. The at least one non-transitory computer-readable storage medium of claim 10, wherein the instructions further cause the processor to receive the beacon frame via a receiver portion coupled with the processor and an antenna coupled with the receiver portion.
12. The at least one non-transitory computer-readable storage medium of claim 11, wherein the instructions further cause the processor to generate symbols based on signals of the beacon frame received via the receiver portion.
13. The at least one non-transitory computer-readable storage medium of claim 
14. The at least one non-transitory computer-readable storage medium of claim 10, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of another device.
15. The at least one non-transitory computer-readable storage medium of claim 10, the identifier field to comprise an identifier value to indicate the awake window information element.
16. The at least one non-transitory computer-readable storage medium of claim 10, the length field to comprise a length value to indicate a length for the awake window value.

18. The at least one non-transitory computer-readable storage medium of claim 10, the beacon frame comprising a delivery traffic indication message (DTIM) beacon.


19. A device comprising: memory; and circuitry coupled with the memory to determine how long a peer mesh point (MP) will remain awake after sending a beacon frame by determination of a time duration and to generate the beacon frame comprising an awake window information element, the awake window information element to comprise an identifier field, a length field, and an awake window field, the awake window field wherein the awake window information element is 4 octets long; the identifier field is 1 octet long; the length field is 1 octet long; and the awake window field is 2 octets long; the beacon frame to comprise a traffic indication map (TIM) element indicating whether the device has buffered traffic for the peer MP.
20. The device of claim 19, further comprising a transmitter portion coupled with the circuitry and coupled with an antenna to transmit the beacon frame.
21. The device of claim 20, the circuitry comprising a processor.
22. The device of claim 19, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of the device.

24. The device of claim 19, the identifier field to comprise an identifier value to indicate the awake window information element.

25. The device of claim 19, the length field to comprise a length value to indicate a length for the awake window value.
26. The device of claim 19, the circuitry to direct the device to enter a awake state when an awake window time period for the device is active.

27. The device of claim 19, the beacon frame comprising a delivery traffic indication message (DTIM) beacon.
28. At least one non-transitory computer-readable storage medium comprising wherein the awake window information element is 4 octets long; the identifier field is 1 octet long; the length field is 1 octet long; and the awake window field is 2 octets long; and the beacon frame comprises a traffic indication map (TIM) element indicating whether the wireless communication device has buffered traffic for the peer MP.

30. The at least one non-transitory computer-readable storage medium of claim 29, wherein the instructions further cause the processor to generate signals based on symbols of the beacon frame to transmit via the transmitter portion.

31. The at least one non-transitory computer-readable storage medium of claim 28, wherein the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of the wireless communication device.



33. The at least one non-transitory computer-readable storage medium of claim 28, the identifier field to comprise an identifier value to indicate the awake window information element.
34. The at least one non-transitory computer-readable storage medium of claim 28, the length field to comprise a length value to indicate a length for the awake window value.
35. The at least one non-transitory computer-readable storage medium of claim 28, the processor to direct the wireless communication device to enter the awake state 
36. The at least one non-transitory computer-readable storage medium of claim 28, the beacon frame comprising a delivery traffic indication message (DTIM) beacon.

.


	The difference between instant claims 23-58 and patented claims 1-36, is that instant claims do not specify the above highlighted limitations:
“wherein the awake window information element is 4 octets long; the identifier field is 1 octet long; the length field is 1 octet long; and the awake window field is 2 octets long; the beacon frame to comprise a traffic indication map (TIM) element indicating whether the peer MP has buffered traffic for the device”.
Claims 23-56 of the instant application merely broadens the scope of the claims 1-36 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25, 28-34, 37-43, 46-52 and 55-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Non-Patent Literature document, IEEE 802.11-08/0168r1, January 2008. Hereinafter referred to as NPL.
Regarding independent claim 23, claim 23 recites the following:
“A device comprising:
memory; and
circuitry coupled with the memory to demodulate a beacon frame from a peer mesh point (MP), the beacon frame comprising an awake window information element, the awake window information element to comprise an identifier field, a length field, and an awake window field, the awake window field comprising an awake window value to indicate a time duration of an awake window for the peer MP, and to determine how long the peer mesh point will remain awake after sending the beacon frame by determination of the time duration”.
Note: claim 23 is interpreted in light of dependent claim 31, which specify that the beacon frame comprising a delivery traffic indication message (DTIM) beacon.
 7.3.2.62, figure s23; (Claimed beacon frame comprising an awake window information element, the awake window information element to comprise an identifier field, a length field, and an awake window field); NPL further discloses that an Awake Window is a time period during which a power saving MP is in Awake state waiting for transmissions from neighboring MPs. An Awake Window shall follow every DTIM. If a TIM Beacon has an Awake Window IE, an Awake Window shall follow the TIM Beacon. The start of the Awake Window is measured from the end of the beacon transmission. The duration of the Awake Window period is defined by the value of the Awake Window field in the Awake Window parameter element, see section: 11A.12.6 Awake Window, page 7. (Claimed the awake window field comprising an awake window value to indicate a time duration of an awake window for the peer MP, and to determine how long the peer mesh point will remain awake after sending the beacon frame by determination of the time duration). NPL does not specify the MP comprising a memory; and circuitry coupled with the memory to demodulate the beacon frame from the peer mesh point (MP). However, implementing a method step using a memory and a processor is notoriously known in the art, it  would have been obvious at the time the invention was made to a person having ordinary skill in the art to demodulation a received beacon frame as specified in the NPL using a memory and processor (claimed circuitry) for demodulating the received beacon frame, a person of skill in the art would be motivated to use perform the required demodulation using Note: demodulation is implicit to retrieving the content of the beacon frame).
Regarding claim 24, claim 24 specifies a receiver portion coupled with the circuitry and coupled with an antenna to receive the beacon frame. NPL does not specify the details of a MP having receiver portion coupled with the circuitry and coupled with an antenna, however, it is implicit to the MP of the NPL to have a receiver, antenna(s) and a processor in order to receive the beacon frame.
 Regarding claim 25, claim 25 specifies circuitry comprising a processor. See rejection of parent claim 23.
Regarding claims 28, 29, claim 28 specifies the identifier field to comprise an identifier value to indicate the awake window information element, and claim 29 specifies the length field to comprise a length value to indicate a length for the awake window value. as discussed in parent claim 23, NPL discloses the window parameter element having the same fields information as described in the specification, see figure 7 of the instant application.  
Regarding claim 30, claim 30 specifies the device to enter an awake state when an awake window time period for the device is active. it is implicit to NPL for a MP to enter an awake state when an awake window time period for the device is active, because that is the purpose of the awake window time period.


Regarding claims 32-34, and 37-40, these claims are directed to a computerized implementation of the same subject matter of respective claims 23-25 and 28-31, using a computer-readable storage medium comprising a set of executable instructions and a processor, therefore, they are rejected for the same reasons. 
 Regarding claims 41-43, and 46-49, these claims are directed to a computerized implementation of the reverse steps of claims 23-25 and 28-31, using a memory and circuitry, therefore, they are rejected for the similar reasons. 
Regarding claims 51-53, and 55-58, these claims are directed to a computerized implementation of the reverse steps of claims 23-25 and 28-31, using a memory and a processor, therefore, they are rejected for the similar reasons. 
Claims 26, 27, 35, 36, 44, 45, 53 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL as applied to respective parent claims 23, 32, 41 and 50 above, and further in view of Surineni et al. US 20080095091 A1.
 Regarding claim 26, claim 26 specifies the beacon frame further comprises a beacon interval, the beacon interval to indicate a time interval between consecutive beacon transmissions of the device. NPL does not explicitly specify such limitation; however, Surineni with reference to figure 2, discloses in the same field of endeavor, an example of timeline of time at which a beacon frame should be transmitted is referred to as a target beacon transmit time (TBTT). The time interval between the start of two consecutive beacon frames is referred to as a beacon interval. See paragraph [0032] and FIG. 2. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to indicate the beacon interval within the beacon frame   to a peer MP in order for the MP to wake up at known time point in order to receive the beacon frame. 
 Regarding claim 27, claim 27 has similar scope of claim 26, and rejected for similar reasons.
Regarding claims 35, and 36, these claims are directed to a computerized implementation of the same subject matter of respective claims 26 and 27, using a computer-readable storage medium comprising a set of executable instructions and a processor, therefore, they are rejected for the same reasons. 
 Regarding claims 44, and 45, these claims are directed to a computerized implementation of the reverse steps of claims 26 and 27, using a memory and circuitry, therefore, they are rejected for the similar reasons. 
Regarding claims 53 and 54, these claims are directed to a computerized implementation of the reverse steps of claims 26 and 27, using a memory and a processor, therefore, they are rejected for the similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.